DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-11, 13-15, and 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-7, 9-11, 13-15, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhai et al. (U.S. Pub. No. 2015/0245818), hereinafter “Zhai.”

Regarding claim 1, Zhai discloses an ultrasonic diagnostic device (“a system for color imaging with line artifact reduction. The system is an ultrasound imaging system.” [0078]):
reception circuitry (“receive beamformer” [0079]) configured to output a plurality of reception signals corresponding to a plurality of reception scanning lines for each time of transmission/reception of ultrasonic waves (“For simultaneous multi-beam, the receive beamformer 34 includes circuits, channels, memories, or other components for applying different delay or phase profiles to the same received data. Multiple receive beams for a respective multiple receive scan lines are formed in response to echoes from a transmit beam.” [0085]) performed by an ultrasonic probe (transducer” [0079]-[0080]; “Siemens SC2000 ultrasound system and 9L5 transducer” [0024]), the plurality of reception signals including (1) a first group of plural reception signals (upper ensemble of receive scan lines, Fig. 8) received in response to a first ultrasonic wave transmitted from the ultrasonic probe (upper transmission scan line arrow, Fig. 8), and (2) a second group of plural reception signals (lower ensemble of receive scan lines, Fig. 8) received in response to a second ultrasonic wave transmitted from the ultrasonic probe (lower transmission scan line arrow, Fig. 8), wherein a first sound field of the first ultrasonic wave is adjacent to or partially overlapped with a second sound field of the second ultrasonic wave (“two adjacent beam groups” [0069]; Figure 8 shows a partial overlap region between the sound field of the first and second ensembles); and
processing circuitry (“the processor 42 implements the interpolator” [0079]) configured to
	perform filter processing (“interpolator 40 combines estimates from collinear or non-collinear receive scan lines of different ensembles or spatially distinct transmit beam locations” [0088]) on each of plural first reception signals of the first group of plural reception signals using at least one second reception signal among the second group of plural reception signals to produce at least one filtered reception signal (“closest pairs or sets of receive scan lines are identified, and the corresponding estimates are interpolated together” [0069]), and
	generate image data based on the at least one filtered reception signal (“The estimates resulting from interpolation and/or passing through interpolation (i.e., not interpolated) are on a same acoustic or scan grid. This grid may match a display grid of the display 44. Alternatively, a spatial transformation or scan conversion aligns the estimates to the display grid. The data are output as an one-, two-, or three-dimensional representation on the display 44.” [0090]),
wherein reception scanning lines corresponding to the plural first reception signals are set at positions different from a position at which a reception scanning line corresponding to the at least one second reception signal is set (“the estimates represent scan lines that are not collinear with each other. The receive scan lines are staggered from two adjacent beam groups.” [0069]; Figure 8 shows that the position of the first ensemble is different from that of the second ensemble).

Regarding claim 3, Zhai discloses when the first sound field overlaps the second sound field, the processing circuitry performs, as the filter processing, weighted sum processing of weighting and summing each of plural first reception signals and the at least one second reception signal (“Interpolation may be implemented in different ways. In one embodiment, a linear interpolation is used. The estimates, such as velocity values, from each ensemble are separately weighted. The weighting is a multiplication, but can be implemented in forms of other functions, such as division or addition and subtraction in a logarithm domain. The results of the weighting are summed.” [0055]; “closest pairs or sets of receive scan lines are identified, and the corresponding estimates are interpolated together” [0069]; see also [0061]), wherein the plural first reception signals correspond to reception scanning lines set at a portion of the first sound field that is overlapped with the second sound field (Figure 8 shows that the sound field of the first ensemble and the sound field of the second ensemble have an overlap region).

Regarding claim 4, Zhai discloses the reception scanning line corresponding to the at least one second reception signal is a scanning line closest to the reception scanning lines corresponding to the plural first reception signals (“closest pairs or sets of receive scan lines are identified, and the corresponding estimates are interpolated together” [0069]).

Regarding claim 5, Zhai discloses the processing circuitry is further configured to perform, as the filter processing, weighted sum processing of weighting and summing each of the plural first reception signals and the at least one second reception signal (“Interpolation may be implemented in different ways. In one embodiment, a linear interpolation is used. The estimates, such as velocity values, from each ensemble are separately weighted. The weighting is a multiplication, but can be implemented in forms of other functions, such as division or addition and subtraction in a logarithm domain. The results of the weighting are summed.” [0055]; “closest pairs or sets of receive scan lines are identified, and the corresponding estimates are interpolated together” [0069]; see also [0061]).

Regarding claim 6, Zhai discloses the processing circuitry is further configured to determine a weight used for the weighted sum processing for each of the plural first reception signals based on an arrangement order of the reception scanning lines corresponding to the plural first reception signals and the reception scanning line corresponding to the at least one second reception signal (“The weights are determined for each estimate to be included in the interpolation. For the example of FIG. 4, two estimates corresponding to the two ensembles used to interpolate for the collinear scan lines RX1A and RX2A are weighted for a given depth and the results summed. In other examples, three or more estimates are to be weighted and summed together for the interpolation. The relative position of each receive scan line associated with a given estimate to the respective transmit scan line position is used for determining the weight, such as using equations 8 and 9 with the distance x or equations 6 and 7 with the angle α. The distances or angles of the receive scan lines to corresponding transmit scan lines are used to determine the weights.” [0061]; see also weighting of two ensembles in [0065], [0069], and Figure 8).

Regarding claim 7, Zhai discloses the processing circuitry is further configured to determine a weight used for the weighted sum processing for each of the plural first reception signals based on a distance between a first reception scanning line corresponding to the plural first reception signals and the reception scanning line corresponding to the at least one second reception signal in real space (“The weights are determined for each estimate to be included in the interpolation. For the example of FIG. 4, two estimates corresponding to the two ensembles used to interpolate for the collinear scan lines RX1A and RX2A are weighted for a given depth and the results summed. In other examples, three or more estimates are to be weighted and summed together for the interpolation. The relative position of each receive scan line associated with a given estimate to the respective transmit scan line position is used for determining the weight, such as using equations 8 and 9 with the distance x or equations 6 and 7 with the angle α. The distances or angles of the receive scan lines to corresponding transmit scan lines are used to determine the weights.” [0061]; see also weighting of two ensembles in [0065], [0069], and Figure 8).

Regarding claim 9, Zhai discloses the processing circuitry is further configured to perform the filter processing on data including phase information (phase, [0047], [0084], [0086]), B-mode data (B mode, [0055], [0074]), and Doppler data (Doppler, Abstract, [0005], [0047], [0049], [0050], [0053], [0055], [0065], [0074], [0086]) indicating at least one of a speed value (velocity, [0041], [0047], [0050], [0053], [0064]-[0065], [0074], [0086]), a power value (power, [0030], [0047], [0049], [0086]), and a variance value (variance, [0030], [0047], [0050], [0065], [0086]) of a moving object (“tissue motion or fluid motion” [0046]).

Regarding claim 10, Zhai discloses a medical image processing device (“a system for color imaging with line artifact reduction.” [0078]):
storage circuitry (memory, [0086]) configured to store a plurality of reception signals obtained for each time of transmission/reception of ultrasonic waves (memory for storing samples from the receive beamformer, [0086]) performed by an ultrasonic probe (transducer” [0079]-[0080]; “Siemens SC2000 ultrasound system and 9L5 transducer” [0024]) corresponding to a number of times of transmission/reception of ultrasonic waves (“For simultaneous multi-beam, the receive beamformer 34 includes circuits, channels, memories, or other components for applying different delay or phase profiles to the same received data. Multiple receive beams for a respective multiple receive scan lines are formed in response to echoes from a transmit beam.” [0085]), the plurality of reception signals including (1) a first group of plural reception signals (upper ensemble of receive scan lines, Fig. 8) received in response to a first ultrasonic wave transmitted from the ultrasonic probe (upper transmission scan line arrow, Fig. 8) and (2) a second group of plural reception signals (lower ensemble of receive scan lines, Fig. 8) received in response to a second ultrasonic wave transmitted from the ultrasonic probe (lower transmission scan line arrow, Fig. 8), wherein a first sound field of the first ultrasonic wave is adjacent to or partially overlapped with a second sound field of the second ultrasonic wave (“two adjacent beam groups” [0069]; Figure 8 shows a partial overlap region between the sound field of the first and second ensembles); and
processing circuitry (“the processor 42 implements the interpolator” [0079]) configured to
	refer to storage content of the storage circuitry (memory for storing samples from the receive beamformer and the stored samples being used to estimate flow, [0086]) and perform filter processing (“interpolator 40 combines estimates from collinear or non-collinear receive scan lines of different ensembles or spatially distinct transmit beam locations” [0088]) on each of plural first reception signals of the first group of plural reception signals  using at least one second reception signal among the second groups of plural reception signals to produce at least one filtered reception signal (“closest pairs or sets of receive scan lines are identified, and the corresponding estimates are interpolated together” [0069]), and 
	generate image data based on the at least one filtered reception signal (“The estimates resulting from interpolation and/or passing through interpolation (i.e., not interpolated) are on a same acoustic or scan grid. This grid may match a display grid of the display 44. Alternatively, a spatial transformation or scan conversion aligns the estimates to the display grid. The data are output as an one-, two-, or three-dimensional representation on the display 44.” [0090]),
wherein reception scanning lines corresponding to the plural first reception signals are set at positions different from a position at which a reception scanning line corresponding to the at least one second reception signal is set (“the estimates represent scan lines that are not collinear with each other. The receive scan lines are staggered from two adjacent beam groups.” [0069]; Figure 8 shows that the position of the first ensemble is different from that of the second ensemble).

Regarding claim 11, Zhai discloses a medical image processing method executed by a computer (“a non-transitory computer readable storage medium has stored therein data representing instructions executable by a programmed processor for color imaging with line artifact reduction.” [0006]):
referring to storage content (samples from the receive beamformer, [0086]) of storage circuitry (memory, [0086]) configured to store a plurality of reception signals obtained for each time of transmission/reception of ultrasonic waves (memory for storing samples from the receive beamformer, [0086]) performed by an ultrasonic probe  (transducer” [0079]-[0080]; “Siemens SC2000 ultrasound system and 9L5 transducer” [0024]) corresponding to a number of times of transmission/reception of the ultrasonic waves (“For simultaneous multi-beam, the receive beamformer 34 includes circuits, channels, memories, or other components for applying different delay or phase profiles to the same received data. Multiple receive beams for a respective multiple receive scan lines are formed in response to echoes from a transmit beam.” [0085]), the plurality of reception signals including (1) a first group of plural reception signals (upper ensemble of receive scan lines, Fig. 8) received in response to a first ultrasonic wave transmitted from the ultrasonic probe (upper transmission scan line arrow, Fig. 8) and (2) a second group of plural reception signals (lower ensemble of receive scan lines, Fig. 8) received in response to a second ultrasonic wave transmitted from the ultrasonic probe (lower transmission scan line arrow, Fig. 8), wherein a first sound field of the first ultrasonic waves is adjacent to or partially overlapped with a second sound field of the second ultrasonic wave (“two adjacent beam groups” [0069]; Figure 8 shows a partial overlap region between the sound field of the first and second ensembles),
performing filter processing (“interpolator 40 combines estimates from collinear or non-collinear receive scan lines of different ensembles or spatially distinct transmit beam locations” [0088]) on each of plural first reception signals of the first group of plural reception signals using at least one second reception signal among the second group of plural reception signals to produce at least one filtered reception signal  (“closest pairs or sets of receive scan lines are identified, and the corresponding estimates are interpolated together” [0069]), and
generating image data based on the at least one filtered reception signal (“The estimates resulting from interpolation and/or passing through interpolation (i.e., not interpolated) are on a same acoustic or scan grid. This grid may match a display grid of the display 44. Alternatively, a spatial transformation or scan conversion aligns the estimates to the display grid. The data are output as an one-, two-, or three-dimensional representation on the display 44.” [0090]),
wherein reception scanning lines corresponding to the plural first reception signals are set at positions different from a position at which a reception scanning line corresponding to the at least one second reception signal is set(“the estimates represent scan lines that are not collinear with each other. The receive scan lines are staggered from two adjacent beam groups.” [0069]; Figure 8 shows that the position of the first ensemble is different from that of the second ensemble).

Regarding claim 13, Zhai discloses when the first sound field overlaps the second sound field, the filter processing, comprises weighted sum processing of weighting and summing each of plural first reception signals and the at least one second reception signal, (“Interpolation may be implemented in different ways. In one embodiment, a linear interpolation is used. The estimates, such as velocity values, from each ensemble are separately weighted. The weighting is a multiplication, but can be implemented in forms of other functions, such as division or addition and subtraction in a logarithm domain. The results of the weighting are summed.” [0055]; “closest pairs or sets of receive scan lines are identified, and the corresponding estimates are interpolated together” [0069]; see also [0061]), wherein the plural first reception signals correspond to reception scanning lines set at a portion of the first sound field that is overlapped with the second sound field (Figure 8 shows that the sound field of the first ensemble and the sound field of the second ensemble have an overlap region).

Regarding claim 14, Zhai discloses the reception scanning line corresponding to the at least one second reception signal is a scanning line closest to the reception scanning lines corresponding to the plural first reception signals (“closest pairs or sets of receive scan lines are identified, and the corresponding estimates are interpolated together” [0069]).

Regarding claim 15, Zhai discloses wherein the processing circuitry is further configured to perform, as the filter processing, weighted sum processing of weighting and summing each of the plural first reception signals and the at least one second reception signal (“Interpolation may be implemented in different ways. In one embodiment, a linear interpolation is used. The estimates, such as velocity values, from each ensemble are separately weighted. The weighting is a multiplication, but can be implemented in forms of other functions, such as division or addition and subtraction in a logarithm domain. The results of the weighting are summed.” [0055]; “closest pairs or sets of receive scan lines are identified, and the corresponding estimates are interpolated together” [0069]; see also [0061]).

Regarding claim 17, Zhai discloses wherein, when the first sound field overlaps the second sound field, the filter processing comprises performing weighted sum processing by weighting and summing each of the plural first reception signals and the at least one second reception signal (“Interpolation may be implemented in different ways. In one embodiment, a linear interpolation is used. The estimates, such as velocity values, from each ensemble are separately weighted. The weighting is a multiplication, but can be implemented in forms of other functions, such as division or addition and subtraction in a logarithm domain. The results of the weighting are summed.” [0055]; “closest pairs or sets of receive scan lines are identified, and the corresponding estimates are interpolated together” [0069]; see also [0061]), wherein the plural first reception signals correspond to reception scanning lines set at a portion of the first sound field that is overlapped with the second sound field (Figure 8 shows that the sound field of the first ensemble and the sound field of the second ensemble have an overlap region). 

Regarding claim 18, Zhai discloses the reception scanning line corresponding to the at least one second reception signal is a scanning line closest to the reception scanning lines corresponding to the plural first reception signals (“closest pairs or sets of receive scan lines are identified, and the corresponding estimates are interpolated together” [0069]).

Regarding claim 19, Zhai discloses the filter processing comprises performing weighted sum processing by weighting and summing each of the plural first reception signals and the at least one second reception signal (“Interpolation may be implemented in different ways. In one embodiment, a linear interpolation is used. The estimates, such as velocity values, from each ensemble are separately weighted. The weighting is a multiplication, but can be implemented in forms of other functions, such as division or addition and subtraction in a logarithm domain. The results of the weighting are summed.” [0055]; “closest pairs or sets of receive scan lines are identified, and the corresponding estimates are interpolated together” [0069]; see also [0061]).

Regarding claim 20, Zhai discloses wherein first and second ultrasonic waves are transmitted in a same direction (Figure 8 shows that the upper transmission scan line arrow and the lower transmission scan line arrow are directed in the same direction). 

Regarding claim 21, Zhai discloses the processing circuitry is further configured to perform the filter processing by performing autocorrelation processing on phase information, as the first and second groups of plural receptions signals (“The echo responses to the transmissions of the sequence are used to estimate velocity, clutter filtered or unfiltered energy (power), and/or variance at a given time. Color data are generated from the spatial samples. Any motion data may be generated, such as velocity, energy (power), and/or variance. Doppler processing, such as autocorrelation, may be used.” [0047]; the acquired Doppler signals are then subject to the interpolation processing to remove line artifacts as shown in Figure 3, Estimate of velocity (Doppler signals) at step 18 is later interpolated at step 22; see also [0053]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhai as applied to claim 5 above, and further in view of Tamura (U.S. Patent No. 6,814,701), hereinafter “Tamura.”

Regarding claim 8, while Zhai discloses the processing circuitry is further configured to determine a weight used for the weighted sum processing for each of the plural first reception signals based on each of the plural first reception signals and the at least one second reception signal (“The weights are determined for each estimate to be included in the interpolation. For the example of FIG. 4, two estimates corresponding to the two ensembles used to interpolate for the collinear scan lines RX1A and RX2A are weighted for a given depth and the results summed. In other examples, three or more estimates are to be weighted and summed together for the interpolation. The relative position of each receive scan line associated with a given estimate to the respective transmit scan line position is used for determining the weight, such as using equations 8 and 9 with the distance x or equations 6 and 7 with the angle α. The distances or angles of the receive scan lines to corresponding transmit scan lines are used to determine the weights.” [0061]; see also weighting of two ensembles in [0065], [0069], and Figure 8), Zhai may not explictly disclose the processing circuitry is further configured to determine a weight used for the weighted sum processing for each of the plural first reception signals based on transmission/reception sensitivity. 
However, in the same field of endeavor, Tamura teaches the processing circuitry is further configured to determine a weight used for the weighted sum processing for each of the plural first reception signals based on transmission/reception sensitivity (“Three sector images are first multiplied by weight coefficient A, which varies from one image to another to equalize image sensitivity due to apex positions and are temporally stored in memories (1-3) 81, 83, 82” Tamura, Col. 5, lines 28 – Col. 6, line 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhai’s disclosure of providing weighting to combine adjacent or overlapping beams with Tamura’s disclosure of weighting based on the sensitivity of each of the beams as Tamura explicitly states that weighting the combination of beams allows the resulting image to have “uniform overall brightness” (Col. 5, lines 58-62).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fujii et al. (U.S. Pub. No. 2018/0203104) and Honjo et al. (U.S. Pub. No. 2015/0320398) disclose performing weighted sum filtering to remove artifacts resulting from combining multiple sets of scan lines acquired at a plurality of times within the overlap region between these sets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793